Citation Nr: 1723557	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 2013 for the grant of service connection for ischemic heart (IHD) disease due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder other than IHD, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Maurice L. Abarr, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1966 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision, in pertinent part, denied service connection for IHD (previously claimed as cardiomyopathy).  In January 2012, the Veteran filed a timely substantive appeal.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In February 2016, the Board found that new and material evidence existed sufficient to reopen the Veteran's 2006 claim for cardiomyopathy; the decision characterized the issues as IHD and a heart disorder other than IHD.  The issues were remanded for additional development.  

A May 2016 rating decision granted service connection for IHD and assigned an evaluation of 60 percent effective March 6, 2013.  As service connection has not been established for the entire time period considered by the appeal, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in a letter dated May 22, 2017, the Veteran's representative stated that the Veteran wished to withdraw any further appeal or challenge to the May 2016 RO decision.

The Board notes the January 30, 2017 letter from the Veteran's representative, which requested a copy of the April 2016 VA examination report, as well as a 90 day extension of time from the date that the examination report was provided.  A copy of the April 2016 VA examination report was provided to the Veteran's representative via letter dated April 11, 2017.  However, in light of the May 22, 2017 letter in which the Veteran's representative relayed the Veteran's desire to withdraw the appeal of the claim for service connection for IHD, the request for an extension of time is moot. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of entitlement to service connection for a heart disorder other than IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2017, prior to the promulgation of a decision by the Board, the Veteran submitted a statement through his representative in which he withdrew his appeal of the issue of service connection for IHD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Prior to promulgation of a decision by the Board, the Veteran's representative submitted a letter dated May 22, 2017, in which he withdrew the Veteran's appeal on his behalf in regard to the issue of entitlement to service connection for IHD, as addressed in the May 16, 2016 RO decision.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for ischemic heart disease is dismissed.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for non-IHD heart disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The issue was previously remanded by the Board in February 2016.  The February 2016 remand sought to afford the Veteran the opportunity for an examination and opinion in conjunction with the claim for a heart disorder other than IHD, to include as secondary to service-connected PTSD.  Unfortunately the April 2016 VA examination report provided an opinion related only to the IHD diagnosis, although it noted that the Veteran had other heart conditions.  Thus, the Board finds the examination to be inadequate to the extent that the examiner did not adequately address whether the Veteran's heart disorders other than IHD were etiologically related to service or his service-connected PTSD.  See Barr, supra (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the April 2016 examiner for an addendum opinion as to the etiology of the Veteran's non-ischemic heart disease.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another cardiologist.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  The examiner is requested to opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any non-ischemic heart-related disorder is etiologically related to the Veteran's active duty service, including in-service exposure to herbicide?

b.  The examiner is requested to opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any non-ischemic heart-related disorder is either caused by OR permanently aggravated by the Veteran's service-connected PTSD.  "Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note any additional evidence that would permit such an opinion to be made. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for non-ischemic heart disease based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


